Citation Nr: 1341301	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-47 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a vision disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2003 to September 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his April 2010 Notice of Disagreement the Veteran reported that he was scheduled for vision appointments while on active duty, but deployed before he could attend.  He reported decreased visual acuity in both eyes at his January 2010 VA examination.  The Board does not find the current VA examination sufficient to determine whether the Veteran has a vision disorder that is related to service.  A new examination should be scheduled on remand.

The Veteran was afforded a VA examination for his shoulder in January 2010.  There was no claims file review.  The examiner diagnosed the Veteran with left shoulder strain, but did not opine whether it was related to his left shoulder diagnoses or complaints in service.  On remand a new opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the Agency of Original Jurisdiction is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.  Schedule the Veteran for a new vision VA examination.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner(s) must conduct any appropriate interviews and clinical testing.

The examiner should determine whether it is more likely than not that the Veteran's vision disorder is related to service.

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why.

3.  Request that the January 2010 VA examiner, or another appropriate physician, offer an addendum opinion regarding the Veteran's claimed shoulder disorder.  The entire claims file (i.e., any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

As the claims file was previously unavailable at the January 2010 VA examination, it should be provided on remand.  The examiner should confirm in the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner should state whether it is at least as likely as not that a current left shoulder disorder is related to service.

The examiner should consider the following:

* The Veteran was diagnosed with bicipital tendonitis in a December 2006 treatment record.  

* A December 2006 treatment record noted physical therapy performed for a left shoulder disorder.  

* March and December 2008 treatment records diagnosed joint pain of the left shoulder.

* An October 2008 Post Deployment examination report noted shoulder soreness.  

* An April 2009 separation examination where the Veteran reported using Motrin for soreness in his left shoulder.  

* A January 2010 post-service treatment record where the Veteran reported left shoulder pain.  He was using over the counter medications as needed.

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically specify in the examination report, with an explanation as to why.

If further examination of the Veteran is needed, he should be scheduled for an examination.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  

4.  Ensure the opinions are responsive to this determinative issue.  If they are not, take any needed corrective action.  38 C.F.R. § 4.2.

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


